IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-21253
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

                              versus

               ONE (1) ROLEX WATCH, Serial #A328055,

                                           Defendant,

                           SIKAN ESSIEN,
                                           Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-01-CV-105
                      --------------------
                          June 18, 2002

Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Sikan Essien appeals the default judgment entered in favor of

the Government in this 18 U.S.C. § 981 civil forfeiture proceeding

against One Rolex Watch, serial #A328055.    Essien argues that the

search of his residence and the seizure of the Rolex watch violated

his Fourth Amendment rights; the district court erred in holding

that he was collaterally estopped from challenging the seizure of

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 01-21253
                                   -2-

the watch because he pleaded guilty to four counts of possession of

counterfeit   checks;   the   Government     was   required   to   file   a

forfeiture action within 90 days after a claim was filed for the

return of the seized property; and the Government did not present

any evidence showing that the watch was purchased with proceeds

derived from a federal crime.     Because this forfeiture proceeding

commenced on August 22, 2000, prior to the August 23, 2000,

effective date of the Civil Asset Forfeiture Reform Act (CAFRA),

CAFRA is inapplicable to this case.    See Pub. L. No. 106-185 § 21,

114 Stat. 202.   Essien did not file a verified claim as required by

Rule C(6) of the Supplemental Rules for Certain Admiralty and

Maritime Claims.    Therefore, the district court did not err in

entering a default judgment in favor of the Government.            See 18

U.S.C. § 981(b)(2); United States v. One 1988 Dodge Pickup, 959

F.2d 37, 42 n.6 (5th Cir. 1992); United States v. $38,570 United

States Currency, 950 F.2d 1108, 1113 (5th Cir. 1992).

     AFFIRMED.